DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure only provides support for the battery consuming about 25µA of current in the storage mode, as detailed in page 9. There is no less than 25µA of current in the storage mode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones [US 20120299721] in view of Chu [US 20160161367].
As to claim 1. Jones discloses A monitoring circuit configured to be installed within a battery, [fig. 3], comprising: 
a processor, controller 32, configured to control functionality of the monitoring circuit, [0034]; 
a memory, memory 38, configured to store status information sampled from the battery by the monitoring circuit, [0048]; and
a global positioning system chip, GPS module 36, configured to determine a location of the monitoring circuit, [0033]; 
a wireless transceiver, wireless modem 34, configured to communicate with a server wirelessly, [0030, 0032]; 
a sensor, voltage sensor 44, configured to monitor the battery, [0033]; 
wherein the monitoring circuit is configured to function in a storage mode comprising consuming minimal current by only performing the function of testing the battery to determine if the battery is deployed in a consumer system and has started to be charged or provide charge to external devices, [0036] initially, before the battery is activated, the monitoring unit checks the voltage or current sensor to determine if the battery is connected to a vehicle and beginning to draw power, wherein the mode before the battery is activated reads on the claimed storage mode; 
wherein in the storage mode if the monitoring circuit identifies that the rechargeable has started to be charged or provide charge to external devices, then the monitoring circuit changes from the storage mode to a consumer mode, [0036] when the monitoring circuit determines that the battery is connected to a vehicle by sensing that the vehicle begins drawing power from the battery, the battery is activated; wherein the activated state reads on the claimed consumer mode;
wherein in the consumer mode the monitoring circuit consumes more than the minimal current by performing the functions of sampling the status of the rechargeable battery based on the sensor, recording the information of the sampled status in the memory periodically communicating with the server to transmit the recorded information, receiving instructions from the server or any combination thereof, [0043] after activation, the ;
wherein in the consumer mode if the processor identifies an abnormal event the monitoring circuit changes to a movement mode in which it continuously communicates the location of the monitoring circuit to the server, [0042] when the motion sensor detects movement, the monitoring circuit enters a third mode that activates more components including location sensor and wireless transmitter.
Jones fails to disclose that the battery is a rechargeable battery; wherein in the storage mode, the function of testing the battery to determine if the battery is deployed in a consumer system is performed periodically.
Chu teaches a device and method for detecting a vehicle engine state comprising a battery monitoring circuit 140; wherein the only operation of the power monitoring unit 140 in a lower-power mode is to periodically determine the battery voltage of the battery, [0044]; wherein the battery can be re-charged, [0028].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Jones with that of Chu so that the system can be implemented to monitor most available batteries.

As to claim 2. Jones discloses The monitoring circuit of claim 1, wherein in storage mode the monitoring circuit periodically tests the voltage line or current line of the rechargeable battery to identify if the rechargeable battery is deployed in a consumer system, [0036].

claim 3. Jones discloses The monitoring circuit of claim 1, wherein in consumer mode the monitoring circuit samples the status of the rechargeable battery periodically at a higher frequency than the frequency of periodically communicating with the server, [0049].

As to claim 4. Jones discloses The monitoring circuit of claim 3, wherein the monitoring circuit is configured to increase or reduce the frequency of periodically communicating with the server responsive to instructions received from the server, [0049].

As to claim 5. Jones discloses The monitoring circuit of claim 3, wherein the monitoring circuit is configured to increase or reduce the frequency of sampling the status of the rechargeable battery responsive to instructions received from the server, [0049].

As to claim 10. Jones discloses The monitoring circuit of claim 1, wherein the abnormal event includes identifying that the rechargeable battery is disconnected from an external power source and from an external load and the monitoring circuit is in motion, [0042].

As to claim 11. Jones discloses The monitoring circuit of claim 1, wherein the monitoring circuit returns to storage mode responsive to an instruction from the server, [0045].

claim 12. Jones discloses The monitoring circuit of claim 1, wherein the monitoring circuit in movement mode increases or reduces a frequency of communicating the location with the server based on instructions from the server, [0049].

As to claim 13. Jones discloses A method of tracking a rechargeable battery, comprising:
operating, by a processor, controller 32, a monitoring circuit, monitoring circuit 12, [fig. 3, 0033] coupled to the battery in a storage mode; wherein the rest of the limitations are rejected using the same prior arts and reasoning as to that of claim 1.

As to claims 14-16, 20 are rejected with the same prior arts and reasoning as to that of claims 3-5, 10, respectively.

Claims 6, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Chu as applied to claims 1 and 13, above, further in view of Waters [US 20190237814].
As to claim 6. the combination of Jones and Chu fails to disclose The monitoring circuit of claim 1, wherein the monitoring circuit includes a temperature sensor and the status of the rechargeable battery includes temperature measurements of the rechargeable battery.
Waters teaches a battery module and system for remote command and control of the battery comprising a monitoring circuit, [fig. 1A]; wherein the monitoring circuit monitors the 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Jones and Chu with that of Waters so that the system can shut of circuits if the battery temperature is outside operating temperature of the battery.

As to claim 8. the combination of Jones and Chu discloses The monitoring circuit of claim 1, wherein the abnormal event includes identifying that the monitoring circuit departed from a predefined geographical region.
Waters teaches a battery module and system for remote command and control of the battery comprising a monitoring circuit, [fig. 1A]; wherein the monitoring circuit monitors the power provided by the battery, [0055, fig. 1B]; wherein the system further monitors the location of the battery and provides alert when the location is outside the expected location value, [0042].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Jones and Chu with that of Waters so that the system can locate the battery in case of theft.

As to claim 18 is rejected with the same prior arts and reasoning as to that of claim 8.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Waters as applied to claims 1 and 13, above, further in view of Mulaitani et al. [Mulaitani, US 20140285156].
claim 7. the combination of Jones and Chu fails to disclose The monitoring circuit of claim 1, wherein the monitoring circuit includes a resistance sensor and the status of the rechargeable battery includes internal resistance of the rechargeable battery.
Mulaitani teaches a battery state monitoring system wherein the system measures the internal resistance of the battery, [0021].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Jones and Chu with that of Mulaitani so that the system can estimate the discharge rate based on the internal resistance of the battery.

As to claim 17 is rejected with the same prior arts and reasoning as to that of claim 7.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Waters as applied to claims 1 and 13, above, further in view of Bonilla et al. [Bonilla, US 20180375349].
As to claim 9. the combination of Jones and Waters fails to disclose The monitoring circuit of claim 1, wherein the abnormal event includes identifying that the rechargeable battery is disconnected from an external power source and from an external load for more than a preselected time.
Bonilla teaches a charging station for a rechargeable battery wherein the system monitors the connection status of the charger to the battery and generates an alert when the charger is disconnected, [cl. 17].


As to claim 19 is rejected with the same prior arts and reasoning as to that of claim 9.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Argument 1: As to the 35 USC 112 rejection of claims 21 and 22, and as described in MPEP 2163.02, the subject matter of the claim need not be described literally in order for the disclosure to satisfy the written description requirement. [0042] of the specification shows a current value that is about 25microA as an example type of current that is a minimal amount of current and a current on the order of 10mA as a type of current value that is larger current. Tus, it is only reasonable that any current below 25microA also qualifies as being a minimal amount of current.
Response 1: The specification provides a teaching for a battery mode, storage mode, consuming minimal amount of current and periodically testing the battery to determine if the battery is consuming or providing power, [0042, 0043]. Based on the claim and the originally filed specification, in the storage mode, the battery has a component that initiates the periodic testing of the battery status. That component is constantly consuming a minimal current to stay in a waiting mode. Claims 21 and 22 has limitations that indicates that the current consumption in zero. There is no circuit that can wake itself up and perform a periodic task with no power consumption.

Argument 2: Jones is not directed towards preserving power in the time period prior to installing the battery.
Response 2: In response to applicant's argument that the intent of the consumer mode is to preserve power, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Jones, in [0036], teaches that the battery, before activated, only uses a current sensor to detect if the battery is connected to a consumer device which is the same functionality and structure as claimed for the storage mode of the battery.

Argument 3: Jones’ low-power mode in the non-active state does not equate to the storage mode of the current invention.
Response 3: The naming of the different modes of Jones’ teaching is not equated to the same naming in the current invention. The structure and functions of the battery monitoring circuit with the different modes that match the described functions and structures of the modes as claimed in the current invention are matched as described in detail above in the rejection of the claims. Applicant is kindly advised not to rely on the naming and teachings that are not relied upon from the teachings of Jones and refer to the detailed description provided in the rejection of the claims above.

Argument 4: Jones simply does not address the time period prior to activating the monitoring device beyond simply acknowledging that it exists.
Response 4: The only requirement for rejecting the limitation is a teaching in Jones that the same mode with the same structure and functionality exists as described in [0036] of Jones.

Argument 5: Noting in Jones says that the only function that is occurring in the electronics module 24 prior to activation is the battery voltage sensor testing the battery.
Response 5: Noting in Jones says that there is another function performed in the mode before the battery activation. Jones describes the other two modes after the battery activation to activate ad utilize all the other modules of the module 24 as illustrated in [fig. 3].









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688